In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Oliver, J.), dated August 2, 2001, which granted the respective motions of the defendants Richard C. Reilly, Jr., and Tara A. Reilly, and of Elizabeth G. Nast and Monica Piazza, for summary judgment dismissing the complaint insofar as asserted against them on *374the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
In support of their respective motions for summary judgment, the defendants established their prima facie entitlement to judgment as a matter of law dismissing the complaint by demonstrating that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiffs to come forward with sufficient evidence to raise a triable issue of fact (see Gaddy v Eyler, 79 NY2d 955). We agree with the Supreme Court that the plaintiffs failed to do so (see Grossman v Wright, 268 AD2d 79; Guzman v Michael Mgt., 266 AD2d 508). Santucci, J.P., Smith, Krausman, H. Miller and Adams, JJ., concur.